638 N.W.2d 432 (2002)
Warren F. SHELTON, Respondent,
v.
INDEPENDENT SCHOOL DISTRICT # 625, Self-Insured/Preferred Works, Relator, and
Twin Cities Spine Center, Intervenor.
No. C4-01-1781.
Supreme Court of Minnesota.
January 18, 2002.
Raymond R. Peterson, # 121563, McCoy, Peterson, Jorstad & Brabbit, Minneapolis, MN, Respondent's Attorney.
James S. Pikala, # 86903 Arthur, Chapman, Kettering, Smetak & Pikala, P.A., Minneapolis, MN, Relator's Attorney.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 17, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT
R.A. Anderson
R.A. Anderson
Associate Justice